Title: To John Adams from Herman van Bracht, 26 January 1782
From: Bracht, Herman van
To: Adams, John



Dordrecht 26 January 1782
Wel Edel Gestrenge Heer

Het is nu omtrent een Jaar geleden dat de Heer Dana de beleestheid had, om aan myne nieuwsgierigheid te voldoen, my uit Parys toetezende de fransche uitgave, der verzamelde constitutien van de Amerikaansche staten: Eenige vrienden nevens my, alle hoogagters van en welwenschers aan die volken, vonden goet dat dat werkje vertaald wierd, op dat alle nederlanderen zoude kunnen weten op wat schoonen en zuiveren grond de voers regering en vryheid van Amerika zig gevestigdt had; de Heer Wanner boekhandelaar ter dezer plaads, ondernam het werk; maar doe het stuk genoegzaam was afgedruckt, vernamen wy dat het Edel congres, een volledige zamenstel van haar constitutien en tractaten had doen uitgeven, hier om was die drukker genoodsaakt de Tytul van zyn neerduitsche uitgave te veranderen, en dat stuk, als een eerste deel int ligt te doen verschynen, In hoop van met er tyd het ontbrekende te zulle kunne magtig worden, en dan dat waarlyk schoon werk volledig zyn landgenoten aan te bieden.
Nadien nu het E. Congres alleen maar 200 exemplaren heeft doen drukken, en het werk dus niet te bekomen is, dan door hun aan wien t zelve door ’t E. Congres is toegezonden, zoo neme Ik de vryheid my zelve hier over regtstreeks tot uweledlgst te wenden, met Ernstig verzoek, dat uwel ed Gest mogt goet vinden, ter bevordering van bovengemeld oogmerk, my voir eenige maanden een exemplaar toe te vertrouwen. Dit werk In’t nederduits volledig vertaald te zien, kan niets dan van nut zyn zoo voor Amerika als voor deze provintien een yder die lust heest, kan dan het schon En vast fundament, waar op Amerikaa’s vryheid onwrikbaar rust, beschouwen, Ik denk ook dat het nog veele zal aanmoedigen de zaak van Amerika meer en meer toegedaan te zyn, nadien er nog zeer velen zyn In dit land die geen denkbeeld altoos van de aangename Constitutie van Amerika hebben, en egter niet zonder Invloed op onze regering zyn.
Neem het my niet kwalyk wel ed Gest Heer dat Ik my In dit verzoek tot u hebbe gewend; uw alsins bekende beleestheid zal my wel wille verschonen, dat Ik eenige oogenblikken van uw tyd, die Gy tot veel wigtiger bezigheden nodig hebt, uw hebbe doen verliezen.
Biddende den Almagtigen dat Hy uwel ed Gest pogingen zegene, en dat het In’t kort my en Anderen, tot welzyn der byde landen, zal mogengegunt zyn, uwel ed Gestrenge te mogen adresseren, als zyn Excellentie de geaccrediteerden Minister der vrye staten van Amerika by onzen souveryn, t geen hartelyk wenscht die de Eer heest zig, met aanbieding van zyn geneugen dienst, te noemen Wel Edel gestr. Heer Uweled gestr ond. Dienaar 

Herman van Bracht

